Title: To George Washington from Elias Boudinot, 16 August 1779
From: Boudinot, Elias
To: Washington, George


        
          Dear Sir
          Baskinridge [N.J.] Augt 16th 1779
        
        Since my recovery from my late Indisposition so far as to attend to any Business, I have been looking over the Papers relating to my late Office of Commy Genl of Prisoners, and among them I find the report of my transactions at German Town just before and at the time of the Enemies evacuating of Philadelphia, which was designed for your Excy, but prevented from being sent by my sudden illness.
        Knowing how little Time your Excy has to spare to any unnecessary avocation, I should not now trouble you with a report of so old a date, did I not think it might by accident so turn up, that a knowledge of that transaction may become essentially necessary—At least I think the evidence of such an equivocal piece of Conduct in Persons of so high rank with the Enemy, ought to be preserved—I hope this will excuse my troubling your Excy with these Papers now enclosed—I also add Mr Lorings Justification of himself from the Complaints of Prisoners, which I promissed him to deliver to your Excy, but which has been delayed in the like manner. Am &c.
      